DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 9, 11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2013/0058315 (Feuersanger, et al) in view of United States Patent Application Publication 2014/0334367 (Nakashima, et al).
Feuersanger, et al discloses a method comprising selecting one or more control parameters, from the control parameters, that is associated with the downlink reference signal (figure 10, #1001, paragraph 260).  
Feuersanger, et al reveals determining, based on the one or more power control parameters, an uplink transmission power for a physical uplink shared channel (PUSCH)(#1004,1005,1006  paragraph 262) and transmitting, with the uplink transmission power, an uplink transport block via the PUSCH (#1007, paragraphs 263).  Feuersanger, et al does not disclose receiving, by a wireless device from a base station, configuration parameters indicating power control parameters, and downlink reference signals, determining, based on measurements of the downlink reference signals, a downlink reference signal of the downlink reference signals, selecting one or more power control parameters, from the power control parameters, that is associated with the downlink reference signal.  Nakashima, et al teaches the use of receiving, by a wireless device from a base station, configuration parameters indicating power control parameters, and downlink reference signals, determining, based on measurements of the downlink reference signals, a downlink reference signal of the downlink reference signals, selecting one or more power control parameters, from the power control parameters, that is associated with the downlink reference signal for the purpose of the mobile station apparatus to control the transmission power of each component frequency band by taking into account the increase of the peak-to-average power ratio, note figure 1, #10, 20, paragraphs 7, 9, 57, 82, 179 etc.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of receiving, by a wireless device from a base station, configuration parameters indicating power control parameters, and downlink reference signals, determining, based on measurements of the downlink reference signals, a downlink reference signal of the downlink reference signals, selecting one or more power control parameters, from the power control parameters, that is associated with the downlink reference signal for the purpose of the mobile station apparatus to control the transmission power of each component frequency band by taking into account the increase of the peak-to-average power ratio, as taught by Nakashima, et al, in the method of Feuersanger, et al in order to using a multiple number of component frequency bands, a mobile station apparatus and the like which can transmit a signal having a waveform suitable for the radio communication system by adjusting transmission power control in accordance with the number of uplink component frequency bands used for transmission.
Regarding claims 4 and 14, note paragraphs 7, 9, 57, 82, 179 etc. in Nakashima, et al.
Regarding claim 5, note paragraph 85 in Feuersanger, et al.
Regarding claims 6, 8, 9, 15,16, 17, 18, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002), 
It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961)
“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).
Regarding claim 11, this claim is the apparatus version of claim 1 and is rejected for the same reason as stated above.  Also note figure 7, #200, 210, 220 in Nakashima, et al and paragraph 207 in Feuersanger, et al.
Regarding claims 16 and 17, these claims are describing a device which is not the wireless device.  Hence, no patentable weight can be given since these dependent claims don’t limit the wireless device.



The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2, 3, 7, 10, 12, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. With this in mind, the Information Disclosure Statement has been considered. 



Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645